Citation Nr: 1615467	
Decision Date: 04/15/16    Archive Date: 04/26/16

DOCKET NO.  10-29 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial disability rating for posttraumatic stress disorder (PTSD) in excess of 30 percent prior to May 3, 2010, and in excess of 70 percent thereafter.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel






INTRODUCTION

The Veteran served on active duty from April 1978 to March 1979.  This case comes before the Board of Veterans' Appeals (Board) on appeal of an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas that assigned an initial rating of 30 percent for the Veteran's PTSD, effective February 19, 2008.  Although a March 2013 rating decision increased the rating for PTSD to 70 percent, effective May 3, 2010, this did not satisfy the Veteran's appeal.

In his June 2010 substantive appeal, the Veteran requested a hearing before the Board.  However, he withdrew that request in an August 2014 statement.  

The Board remanded this case in August 2015 for additional development.  

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).


REMAND

Although further delay is regrettable, the Board finds that additional development is required before the Veteran's claim is decided.

The evidence of record includes administrative records indicating that the Veteran was admitted to the Biloxi VA Medical Center (VAMC) on December 10, 2015, and again on March 17, 2016, for psychiatric treatment.  The records pertaining to these admissions are not of record so further development to obtain those records is required. 

The Board also notes that the Veteran's July 2009 VA examiner diagnosed him with alcohol dependence, cocaine dependence, amphetamine dependence, and cannabis dependence.  His November 2015 VA examiner diagnosed him with alcohol use disorder and stimulant use disorder (amphetamine-like substance).  In addition, the Veteran has reported that his struggles with drugs and alcohol stemmed from the suicide of his mother, which is the in-service stressor upon which his service connection for PTSD is based.  The Board finds that these facts reasonably raise claims of entitlement to service connection for the Veteran's alcohol and substance use disorders.  The RO has not adjudicated these issues.  The Board finds that these claims are inextricably intertwined with the Veteran's appeal for an increased rating for his service-connected PTSD.  As such, the Board finds that the originating agency must initially adjudicate the Veteran's reasonably raised claims for service connection for alcohol and substance use disorders resulting from his service-connected PTSD.

On remand, relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

Specifically, the RO or the AMC should secure any outstanding, relevant VA medical records, to include records from the Biloxi VAMC for treatment since August 2015.  This should include treatment records related to the Veteran's hospitalization at the Biloxi VAMC in December 2015 and March 2016.

2.  Then, the RO or the AMC should provide the Veteran all required notice in response to his reasonably raised claims for service connection for his alcohol and substance use disorders.

3.  Then, the RO or the AMC should afford the Veteran a VA examination by a psychiatrist or psychologist, to determine the nature and etiology of any alcohol and substance use disorders present during the period of the claims and the current degree of severity of those disorders and the Veteran's PTSD.  Any indicated tests and studies should be performed.

Following an examination of the Veteran and a review of the evidence of record, the examiner should confirm or rule out the presence of any alcohol or substance use disorders present during the period of the claims.  With regard to each alcohol or substance use disorder present during the period of the claim, the examiner should state an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the disorder was caused or permanently worsened by the Veteran's service-connected PTSD.

In this regard, the examiner must discuss and consider the Veteran's competent lay statements to the effect that he has struggled with drugs and alcohol since his mother committed suicide while he was in service.

The examiner must provide a rationale for any proffered opinion.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

The examiner should also be requested to provide all information required to rate the Veteran's PTSD and his alcohol and substance use disorders.

4.  The RO or the AMC should also undertake any other development it determines to be warranted.

5.  Then, the RO or the AMC should adjudicate the issues of entitlement to service connection for alcohol and substance use disorders, and inform him of his appellate rights with respect to the decision.

6.  Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


